DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on October 22, 2021 has been acknowledged.  Claims 2, 3 have been canceled.  Therefore, claims 1, 4-15 are pending.

Allowable Subject Matter
Claims 1, 4-15 are allowed.
The following is a statement of reasons for allowance:  claims 1, 5-8, 15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Duncan (US 2009/0003917) in view of Bargiel et al (US 8,015,653), do not teach “wherein said coupler is coupled to said top surface, said coupler having a first portion forming an angle with a second portion having said first portion extending upwardly from said top surface and having said second portion being spaced from said top surface, said second portion having a distal Page 2 of 13end, said second portion having a channel extending inwardly therein, said channel being spaced from said distal end” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior arts of record, Duncan (US 2009/0003917) in view of Bargiel et al (US 8,015,653), do not teach “wherein said wand has a divider being positioned therewithin to define a first portion and a second portion of said interior of said wand, said divider being positioned closer to said second end than said first end, said first portion being associated with said first end of said wand, said second portion being associated with said second end of said wand” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5.
The prior arts of record, Duncan (US 2009/0003917) in view of Bargiel et al (US 8,015,653), do not teach “wherein said second end has an opening extending into an interior of said wand, said outer wall corresponding to said second half having a slot extending into said first portion of said interior of said wand” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
The prior arts of record, Duncan (US 2009/0003917) in view of Bargiel et al (US 8,015,653), do not teach “wherein said outer wall corresponding to said second half has a slot extending into said first portion of said interior of said wand” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
The prior arts of record, Duncan (US 2009/0003917) in view of Bargiel et al (US 8,015,653), do not teach “a lock being movably integrated into said wand, said lock being positioned on said outer wall corresponding to said second half, said lock engaging said first hole when said wand is positioned in a shortened position, said lock engaging said second hole when said wand is positioned in a lengthened position, said lock comprising a ball being biased outwardly from said outer wall, said ball being positioned adjacent to a termination of said second half” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
A statement of reasons for allowance for claim 15 can be found in office action dated 8/05/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754